Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/477995, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
For example, the prior-filed application fails to provide written description support for at least the following limitations:

Independent Claim 1:
providing an outcome analysis server, at least one user terminal in communication with the data analytics server, and at least one health record server in communication with the outcome analysis server;
receiving patient health data from the at least one health record server on the outcome analysis server;
receiving proposed treatment factors from a healthcare provider, the proposed treatment factors corresponding to factors identified by the healthcare provider as those corresponding to an outcome of a patient treatment process;
analyzing the patient health data to identify patient health data correlating to a patient treatment process identified by the healthcare provider;
correlating factors of the patient treatment process with an outcome of the patient treatment process, wherein the factors indicate one of a correlation to a positive outcome and a correlation to a negative outcome; and
displaying the determined one or more patient outcome factors on a user interface.

Independent Claim 10:
the health record data sources selected from the group consisting of electronic medical records, post-operative data received from one or more healthcare providers, and post-operative data received from one or more patients;
a predictive analysis server in electronic communication with the health record data sources for:
receiving data from a healthcare provider corresponding to a proposed treatment process of the healthcare provider;
analyzing the accumulated treatment process data based on data from the healthcare provider to correlate a plurality of factors with a treatment outcome of the proposed treatment process from the healthcare provider.

The prior-filed application also fails to provide written description support for the limitations of depending claims 2-9 and 11-13.

The present application is therefore only entitled to a priority date of 3/28/2018 based on prior-application PCT/US18/24803.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
Claim 3 recites “a healthcare provided” in line 2, which Examiner believes to be a typographical error.
Claim 11 recites “the accumulated to” in line 1. For purposes of the present examination Examiner has construed the term as intended to recite “the accumulated treatment process data.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are drawn to a method, while claims 10-13 are drawn to a system, each of which is within the four statutory categories. Claims 1-13 are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of:
analyzing patient health data comprising data corresponding to data of an accumulated treatment process of a plurality of patients to identify patient health data correlating to a patient treatment process identified by the healthcare provider; and
correlating factors of the patient treatment process with an outcome of the patient treatment process, wherein the factors indicate one of a correlation to a positive outcome and a correlation to a negative outcome.

The above steps are capable of being performed mentally or with a calculation aid such as a pen and paper, and therefore fall within the scope of an abstract idea. Fundamentally the process is that of identifying factors of a patient treatment process which correlate with a positive or negative outcome based on accumulated patient health data. A human being is capable of mentally identifying information out of accumulated knowledge about prior patient treatment processes relevant to a particular treatment process and making judgements about factors that correlate with either a positive or negative outcome. 

Claim 10 recites, in part, performing the steps of:
aggregating received health record data into an accumulated treatment process data of a plurality of patients corresponding to the received health record data;
analyzing the accumulated treatment process data based on data from the healthcare provider to correlate a plurality of factors with a treatment outcome of a proposed treatment process received from a healthcare provider.

The above steps are capable of being performed mentally or with a calculation aid such as a pen and paper, and therefore fall within the scope of an abstract idea. Fundamentally the process is that of aggregating treatment data for a plurality of patients and using the aggregated data to identifying factors which correlate with an outcome of a treatment process proposed by a healthcare provider. A human being is capable of mentally accumulating knowledge about prior patient treatment processes and making judgements about factors that correlate with an outcome of a particular proposed treatment.

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites a) an outcome analysis server recited as used to receive the patient health data, b) at least one user terminal in communication with the data analytics server, c) at least one health record server recited as providing the patient health data, and d) a user interface recited as used to display the determined one or more patient outcome factors.

Claim 10 additionally recites a) a plurality of health record data sources containing the health record data, selected from the group consisting of electronic medical records, post-operative data received from one or more healthcare providers, and post-operative data received from one or more patients, and b) a predictive analysis server in electronic communication with the health record data sources.

Paragraphs 32, 34, and 37 of the specification as originally filed describe “one or more health record servers” as containing patient health data and a predictive analysis server which receives data from the health record servers. No further description is provided of the structure of the servers themselves beyond their data storage and analysis functions. The outcome analysis server, data analytics server, health record server, and predictive analysis server are each therefore given their broadest reasonable construction as generic server devices. These elements constitute mere instructions to implement the abstract idea using the server devices as tools given that each is simply recited as implementing functions such as analyzing data, receiving data, and storing data within the abstract idea.

Paragraphs 32, 36, and 37 describe the system having sources of health record data including electronic medical record data, clinical team input data, and patient input data, while paragraphs 38 and 39 describe a healthcare provider terminal and a patient terminal used to receive data. The only description of post-operative data received from either of one or more healthcare providers or one or more patients is in paragraph 18, which mirrors the language of the claim. The post-operative data received from healthcare providers or patients, as a data source, is given its broadest reasonable construction as stored electronic data. Examiner notes that if the healthcare provider or patient themselves were construed as data sources the claim would be rejected as encompassing a human organism. The above health record data sources only amount to mere instructions to implement functions of the abstract idea using computer elements as tools, such as the use of stored electronic medical data to provide data for use as part of the abstract idea.

Paragraphs 38-40 describe a healthcare provider terminal and a patient terminal as in communication with a predictive analysis server. No description of the terminals is provided beyond their use in transmitting data to the predictive analysis server, and Examiner notes that the user terminal is not recited in claim 1 as performing any function. The user terminal therefore only amounts to mere instructions to implement the abstract idea using generic computer elements as tools.

Paragraph 38 further describes the provider terminal as displaying a user interface which displays visualized data. No further description of the interface itself is provided. The user interface therefore only amounts to mere instructions to implement functions within the abstract idea, such as displaying the determined outcome factors, using generic computer elements as tools.

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Claim 1 additionally recites steps of a) receiving the patient health data from the health record server, b) receiving the proposed treatment factors from the healthcare provider, and c) displaying the determined one or more patient outcome factors.

Claim 10 additionally recites steps of a) receiving the health record data from the plurality of health record data sources, b) receiving the data corresponding to a proposed treatment process of the healthcare provider from the healthcare provider, and c) transmitting data related to the analyzed accumulated treatment process data to a user.

The steps of receiving the patient health data from the health record server and receiving the proposed treatment factors from the healthcare provider as recited in claim 1, and receiving the health record data from the plurality of health record data sources and receiving the data corresponding to a proposed treatment process of the healthcare provider from the healthcare provider as recited in claim 10, only amount to mere data gathering and constitute insignificant extra-solution activity. 
The steps of displaying the determined one or more patient outcome factors as recited in claim 1, and transmitting data related to the analyzed accumulated treatment process data to a user as recited in claim 10, only amount to insignificant application of the abstract idea. These steps only amount to outputting the results after performance of the abstract idea.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1 and 10 only recite the outcome analysis server, the at least one user terminal, the at least one health record server, the user interface, the plurality of health record data sources, and the predictive analysis server as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

B.	Insignificant Extra-Solution Activity. MPEP 2106.05(g)
Likewise, as explained above, the steps of receiving the patient health data from the health record server and receiving the proposed treatment factors from the healthcare provider as recited in claim 1, and receiving the health record data from the plurality of health record data sources and receiving the data corresponding to a proposed treatment process of the healthcare provider from the healthcare provider as recited in claim 10, only amount to mere data gathering and constitute insignificant extra-solution activity, while the steps of displaying the determined one or more patient outcome factors and transmitting data related to the analyzed accumulated treatment process data to a user only amount to insignificant application of the abstract idea. 

C. 	Well-Understood, Routine and Conventional Activities. MPEP 2106.05(d) 
In addition to amounting to insignificant extra-solution activity the elements in Section B above constitute well-understood, routine and conventional activity.

The steps of receiving the patient health data from the health record server and receiving the proposed treatment factors from the healthcare provider as recited in claim 1, and receiving the health record data from the plurality of health record data sources and receiving the data corresponding to a proposed treatment process of the healthcare provider from the healthcare provider as recited in claim 10, only amount to receiving or transmitting data over a network and/or retrieving information in memory, which have been previously held to be well-understood, routine and conventional when claimed at a high level of generality or as insignificant extra-solution activity. See MPEP 2106.05(d)(II).

The steps of displaying the determined one or more patient outcome factors as recited in claim 1, and transmitting data related to the analyzed accumulated treatment process data to a user as recited in claim 10, likewise only amount to transmitting data over a network. These steps only amount to outputting the results after performance of the abstract idea. Each of these elements is recited at a high level of generality as forms of sending an output of the determination process to a user, and is recited only in the form of insignificant extra-solution activity as explained above.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Depending Claims
Claim 2 recites wherein patient health data includes cost of treatment of a patient in the context of the accumulated treatment process of the plurality of patients, and wherein one or more patient outcome factors is based on the cost of treatment of the patient. These limitations fall within the scope of the abstract idea as set out above. 

Claim 3 recites iteratively updating health record data to include data received from the healthcare provider and predicting an outcome of treatment of the patient based on data received from the healthcare provider and the one or more patient outcome factors. These limitations fall within the scope of the abstract idea as set out above. 
Claim 3 additionally recites a) receiving data from the healthcare provided corresponding to a patient undergoing treatment by the healthcare provider, and b) the outcome analysis server iteratively updating the health record data and determining the one or more patient outcome factors.
As addressed above with respect to claims 1 and 10, paragraphs 34 and 37 of the specification describe servers including a predictive analysis server which receives data from the health record servers. No further description is provided of the structure of the servers themselves beyond their data storage and analysis functions. The outcome analysis server is given its broadest reasonable construction as a generic server device, and its use in updating the health record data and determining the one or more patient outcome factors only constitutes mere instructions to implement the abstract idea using the server devices as tools. This element is simply recited as implementing data storage and analysis functions within the abstract idea.
Furthermore, the recitation of receiving data from the healthcare provided corresponding to a patient undergoing treatment by the healthcare provider only amounts to mere data gathering and therefore constitutes insignificant extra-solution activity. In addition to constituting extra-solution activity, the above limitation constitutes well-understood, routine and conventional activity given that it amounts to receiving or transmitting data over a network, which has been previously held to be well-understood, routine and conventional when claimed at a high level of generality or as insignificant extra-solution activity. See MPEP 2106.05(d)(II).
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 4 recites predicting factors for improving an outcome of treatment of the patient based on the one or more patient outcome factors. These limitations fall within the scope of the abstract idea as set out above. 
Claim 4 additionally recites the outcome analysis server as identifying the one or more patient outcome factors.
As addressed above with respect to claims 1 and 10, paragraphs 34 and 37 of the specification describe servers including a predictive analysis server which receives data from the health record servers. No further description is provided of the structure of the servers themselves beyond their data storage and analysis functions. The outcome analysis server is given its broadest reasonable construction as a generic server device, and its use in determining the one or more patient outcome factors only constitutes mere instructions to implement the abstract idea using the server devices as tools. 
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 5 recites removing patient identifying information from the patient health data and the received patient outcome data, and aggregating the patient health data and received patient outcome data into a common format readable on the outcome analysis server, which constitute additional elements.
However, each of these elements amounts to insignificant extra-solution activity. As explained above, claim 1, from which claim 5 depends, is directed to an abstract idea in the form of identifying factors of a patient treatment process which correlate with a positive or negative outcome based on accumulated patient health data. As stated in MPEP 2106.05(g), “[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.” In the present claim, the functions of removing patient identifying information from the patient health data and the received patient outcome data, and aggregating the patient health data and received patient outcome data into a common format readable on the outcome analysis server, are only nominally or tangentially related to the process of identifying factors of a patient treatment process which correlate with a positive or negative outcome based on accumulated patient health data, and accordingly constitute insignificant extra-solution activity.
In addition to amounting to insignificant extra-solution activity, the above limitations also constitute well-understood, routine and conventional activity in the form of electronic record-keeping and/or storing and retrieving information in memory. These types of activities have been recognized by the courts as well-understood, routine and conventional activity when claimed as insignificant extra-solution activity. See MPEP 2106.05(d).
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 6 recites receiving input through the user interface from a healthcare provider including outcome data of a patient treated by the healthcare provider, which constitutes an additional element. 
 Paragraph 38 describes a user interface used to receive data from a healthcare provider, while paragraph 14 provides the only description of receiving outcome data specifically. No further description of the interface itself is provided beyond the use of “input fields.” The use of a user interface to receive input from a user such as the healthcare provider only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools.
The function of actually receiving the input from the healthcare provider further amounts to insignificant extra-solution activity in the form of mere data gathering. In addition to amounting to insignificant extra-solution activity, this limitation further constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network. The step of receiving the input is only broadly recited, and as noted above, amounts to insignificant extra-solution activity. See MPEP 2106.05(d)(II)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity).
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 7 recites determining one or more patient outcome factors based on outcome data received from the healthcare provider. These limitations fall within the scope of the abstract idea as set out above. 
Claim 7 additionally recites the user interface as used to receive the outcome data from the healthcare provider.
Paragraph 38 describes a user interface used to receive data from a healthcare provider, while paragraph 14 provides the only description of receiving outcome data specifically. No further description of the interface itself is provided beyond the use of “input fields.” The use of a user interface to receive input from a user such as the healthcare provider only amounts to mere instructions to implement functions within the abstract idea using generic computer elements as tools.
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 8 recites analyzing patient health data corresponding to data of the accumulated treatment process of the plurality of patients to identify additional factors correlating to one of a positive treatment outcome and a negative treatment outcome. These limitations fall within the scope of the abstract idea as set out above. 

Claim 9 recites stripping the patient health data of personally identifiable information, which constitutes an additional element. 
However, this element amounts to insignificant extra-solution activity. As explained above, claim 1, from which claim 9 depends, is directed to an abstract idea in the form of identifying factors of a patient treatment process which correlate with a positive or negative outcome based on accumulated patient health data. As stated in MPEP 2106.05(g), “[t]he term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.” In the present claim, the function of stripping the patient health data of personally identifiable information is only nominally or tangentially related to the process of identifying factors of a patient treatment process which correlate with a positive or negative outcome based on accumulated patient health data, and accordingly constitute insignificant extra-solution activity.
In addition to amounting to insignificant extra-solution activity, the above limitation also constitutes well-understood, routine and conventional activity in the form of electronic record-keeping. These types of activities have been recognized by the courts as well-understood, routine and conventional activity when claimed as insignificant extra-solution activity. See MPEP 2106.05(d).
The above limitation is therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 11 recites analyzing the accumulated to determine additional factors correlating to an outcome of a patient treatment process. These limitations fall within the scope of the abstract idea as set out above. 

Claim 12 recites accumulating received data with the received health record data. These limitations fall within the scope of the abstract idea as set out above.
Claim 12 additionally recites a healthcare provider terminal in electronic communication with the predictive analysis server, and receiving the data from the healthcare provider terminal.
As explained above, paragraphs 38 and 40 describe a healthcare provider terminal in communication with a predictive analysis server as well as having a user interface used to receive data from a healthcare provider. No further description of the terminal is provided beyond its use in receiving and transmitting data. The healthcare provider terminal itself and its use in implementing the function of receiving the data to be accumulated only amounts to mere instructions to implement functions within the abstract idea, such as providing data, using generic computer elements as tools.
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 13 recites a patient terminal in electronic communication with the predictive analysis server, wherein data is received from the patient corresponding to treatment of the patient, which constitute additional elements.
As explained above, paragraphs 39 and 40 describe a patient terminal in communication with a predictive analysis server as well as a user interface used to receive data from a patient. No further description of the terminal is provided beyond its use in receiving and transmitting data. The patient terminal itself and its use in implementing the function of providing data only amounts to mere instructions to implement functions within the abstract idea, such as providing data, using generic computer elements as tools.
The function of actually receiving the input from the patient further amounts to insignificant extra-solution activity in the form of mere data gathering. In addition to amounting to insignificant extra-solution activity, this limitation further constitutes well-understood, routine and conventional activity in the form of receiving or transmitting data over a network. The step of receiving the input is only broadly recited, and as noted above, amounts to insignificant extra-solution activity. See MPEP 2106.05(d)(II)(describing the computer functions as well-understood, routine and conventional activity when claimed at a high level of generality or as insignificant extra-solution activity).
The above limitations are therefore not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Thus, taken alone and as an ordered combination, the additional elements in the above claims do not integrate the abstract idea into a practical application or amount to significantly more than the above-identified judicial exception. 

Claims 1-13 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the data analytics server" in line 4.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of a data analytics server.
Claim 1 recites the limitation "the determined one or more patient outcome factors" in line 19.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of determining “one or more patient outcome factors.” For purposes of the present examination, the limitation has been construed as referencing the factors recited in lines 16 and 17. 
Claim 1 recites the limitation "the patient treatment process " in line 16.  There is insufficient antecedent basis for this limitation in the claim because there are two previous recitations of a patient treatment process, one in lines 12-13 and one in lines 14-15, and it is not clear which of these is being referenced in line 16.
Claims 2-9 inherit the deficiencies of claim 1 through dependency and are likewise rejected.

Claim 3 recites the limitation "the one or more patient outcome factors determined on the outcome analysis server" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of determining one or more patient outcome factors on the outcome analysis server. 
Claim 3 recites the limitation "the data received from the healthcare provider" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim because the claim previously recites two separate instances of receiving data from the healthcare provider in lines 2 and 5, and it is not clear which of these is being referenced in lines 6-7.
Claim 4 inherits the deficiencies of claim 3 through dependency and is likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lo et al (US Patent Application Publication 2015/0088540).

With respect to claim 10, Lo discloses the claimed system for predicting a patient treatment outcome comprising:
a plurality of health record data sources containing health record data, the health record data sources selected from the group consisting of electronic medical records, post-operative data received from one or more healthcare providers, and post-operative data received from one or more patients (Figure 2, [16], [28], and [29] describe a plurality of data sources including electronic medical records from healthcare entities);

a predictive analysis server in electronic communication with the health record data sources ([16], [25], and [28] describe one or more servers connected to one or more databases storing patient treatment data) for:
receiving the health record data from the plurality of health record data sources (Figure 2, [16], [23], [28], and [29] describe receiving data from the plurality of data sources including electronic medical records from healthcare entities);

aggregating the received health record data into an accumulated treatment process data of a plurality of patients corresponding to the received health record data (Figures 2 and 3, [16], [23], [28], and [29] describe a relational database which aggregates the treatment data);

receiving data from a healthcare provider corresponding to a proposed treatment process of the healthcare provider ([16], [28], [41] describe receiving data from healthcare providers treating patients; [37] and [41] describe the data including treatment data on patients currently being treated by respective healthcare providers);

analyzing the accumulated treatment process data based on data from the healthcare provider to correlate a plurality of factors with a treatment outcome of the proposed treatment process from the healthcare provider ([32], [33], [35], [37], [38], [46], and [62] describe analyzing the accumulated treatment data to identify factors correlated to favorable or sub-optimal treatments and outcomes, and identifying factors for a patient corresponding to the analyzed data); and

transmitting data related to the analyzed accumulated treatment process data to a user ([21], [58], and [59] describe providing the determined factors and relationships affecting patient outcome to a user).

With respect to claim 11, Lo discloses the system of claim 10. Lo further discloses: 
analyzing the accumulated to determine additional factors correlating to an outcome of a patient treatment process ([32], [33], [35], [37], and [38] describe analyzing the accumulated treatment data to identify factors correlated to favorable or sub-optimal treatments and outcomes, and identifying treatment information for a patient corresponding to these factors; [47], [51], and [63] describe repeating the analysis and determining additional factors).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US Patent Application Publication 2015/0088540) in view of Sinderbrand et al (WO 2014/088593).

With respect to claim 1, Lo discloses the claimed method of analyzing patient health data to guide treatment of a patient, the method comprising:
providing an outcome analysis server, at least one user terminal in communication with the data analytics server, and at least one health record server in communication with the outcome analysis server ([16], [25], [28], [29], and claim 11 describe one or more servers and databased used to store patient treatment data and analyze that data, as well as a user terminal interface);

receiving patient health data from the at least one health record server on the outcome analysis server, the patient health data comprising data corresponding to data of an accumulated treatment process of a plurality of patients (Figures 2 and 3, [16], [20]-[23], [28], and [29] describe a relational database containing patient treatment data, including patient and treatment elements and outcomes, from a plurality of sources);

receiving proposed treatment factors from a user, the proposed treatment factors corresponding to factors identified by the user as those corresponding to an outcome of a patient treatment process ([17], [25], [29], [38], [41], [47], and [48] state that the data and relationships between the data and outcomes may be inputted by a user);

analyzing the patient health data to identify patient health data correlating to a patient treatment process identified by the healthcare provider ([32], [33], [35], [37], and [38] describe analyzing the accumulated treatment data, receiving treatment attributes for a particular patient, and identifying associated information in the accumulated treatment data); 

correlating factors of the patient treatment process with an outcome of the patient treatment process, wherein the factors indicate one of a correlation to a positive outcome and a correlation to a negative outcome ([32], [33], [35], [37], [38], [46], and [62] describe analyzing the accumulated treatment data to identify factors correlated to favorable or sub-optimal treatments and outcomes, and identifying treatment information for a patient corresponding to these factors; [43] and [44] describe an example involving mifepristone and plasma levels); and

displaying the determined one or more patient outcome factors on a user interface ([21], [58], and [59] describe providing the determined factors and relationships affecting patient outcome to a user);

but does not expressly disclose:
receiving the proposed treatment factors from a healthcare provider.

However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to receive proposed treatment factors from a healthcare provider (Figure 1 element 3, p.7 ¶2 – p.8 ¶1, and p.19 ¶2 – p.21 ¶4 describe a healthcare provider entering various elements of patient data related to a patient’s treatment).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to receive the proposed treatment factors from the healthcare provider as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Lo already discloses both a user entering proposed treatment factors and receiving data from a healthcare provider, and including the healthcare provider as one of the users entering proposed treatment factors as taught by Sinderbrand would perform that same function in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 2, Lo/Sinderbrand teaches the method of analyzing patient health data of claim 1. Lo further discloses: 
wherein patient health data includes cost of treatment of a patient in the context of the accumulated treatment process of the plurality of patients, and wherein one or more patient outcome factors is based on the cost of treatment of the patient ([35]-[37] describe patient costs of treatment as among the factors considered by the system as affecting outcome). 

With respect to claim 3, Lo/Sinderbrand teaches the method of analyzing health data of claim 1, further comprising:
receiving data from a healthcare provided corresponding to a patient undergoing treatment by the healthcare provider ([16], [28], [41] describe receiving data from healthcare providers treating patients; [37] and [41] describe the data including data on patients currently being treated by respective healthcare providers);

iteratively updating health record data on the outcome analysis server to include data received from the healthcare provider ([17], [28], and Claim 30 describe repeatedly receiving new information and updating the database using that information);

predicting an outcome of treatment of the patient based on the data received from the healthcare provider and the one or more patient outcome factors determined on the outcome analysis server ([23], [32], [37], [43], and [56] describe using the determined factor relationships to predict and/or improve patient outcomes). 

With respect to claim 4, Lo/Sinderbrand teaches the method of claim 3, further comprising:
predicting factors for improving an outcome of treatment of the patient based on the one or more patient outcome factors identified on the outcome analysis server ([15], [37], [43], [44], and [54] describe determining factors that will optimize the treatment or outcome for a patient). 

With respect to claim 5, Lo/Sinderbrand teaches the method of analyzing patient health data of claim 1. Lo further discloses:
aggregating the patient health data and received patient outcome data into a common format readable on the outcome analysis server (Figures 2 and 3, [16], [23], [28], and [29] describe aggregating the treatment data into a relational data structure that relates different aggregated elements and makes each element and relationship commonly searchable by users, i.e. the data is in a common format);

but does not expressly disclose:
removing patient identifying information from the patient health data and the received patient outcome data.

However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to remove patient identifying information from the patient health data and the received patient outcome data (Figure 4 elements 404, 406, 428, p. 7 ¶2, p.8 ¶2, p.9 ¶2, and p.11 ¶2 describe receiving the patient health data, including patient outcomes, and deidentifying it).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to remove patient identifying information from the patient health data and the received patient outcome data as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, Lo already discloses receiving patient health data and patient outcome data, and removing patient identifying information from that data as taught by Sinderbrand would perform that same function in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 6, Lo/Sinderbrand teaches the method of analyzing patient health data of claim 1. Lo further discloses:
receiving input from a user including outcome data of a patient treated by the healthcare provider ([25], [38], [63], and claim 24 describe the system receiving patient outcome data, including via input from a user);

but does not expressly disclose:
receiving the outcome data through the user interface from a healthcare provider.

However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to receive the outcome data through the user interface from a healthcare provider (Figure 1 element 3, p.7 ¶2 – p.8 ¶1 and p.12 ¶2 describe a healthcare provider entering various elements of patient data, including clinical outcomes, via an interface).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to receive the outcome data through the user interface from a healthcare provider as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Lo already discloses both a user entering outcome data and receiving data from a healthcare provider, and including the healthcare provider as one of the users entering outcome data as taught by Sinderbrand would perform that same function in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 7, Lo/Sinderbrand teaches the method of analyzing patient health data of claim 6. Lo further discloses:
determining one or more patient outcome factors based on outcome data received from the user ([25], [38], [47], and [63] describe repeating the analysis based on new data including outcome data, and determining additional factors); 

but does not expressly disclose:
receiving the outcome data through the user interface from a healthcare provider.

However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to receive the outcome data through the user interface from a healthcare provider (Figure 1 element 3, p.7 ¶2 – p.8 ¶1 and p.12 ¶2 describe a healthcare provider entering various elements of patient data, including clinical outcomes, via an interface).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to receive the outcome data through the user interface from a healthcare provider as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Lo already discloses both a user entering outcome data and receiving data from a healthcare provider, and including the healthcare provider as one of the users entering outcome data as taught by Sinderbrand would perform that same function in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 8, Lo/Sinderbrand teaches the method of analyzing patient health data of claim 1. Lo further discloses:
analyzing patient health data corresponding to data of the accumulated treatment process of the plurality of patients to identify additional factors correlating to one of a positive treatment outcome and a negative treatment outcome ([32], [33], [35], [37], and [38] describe analyzing the accumulated treatment data to identify factors correlated to favorable or sub-optimal treatments and outcomes, and identifying treatment information for a patient corresponding to these factors; [47], [51], and [63] describe repeating the analysis and determining additional factors).

With respect to claim 9, Lo/Sinderbrand teaches the method of analyzing patient health data of claim 1. Lo does not expressly disclose stripping the patient health data of personally identifiable information.
However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to strip patient health data of personally identifiable information (Figure 4 elements 404, 406, 428, p. 7 ¶2, p.8 ¶2, p.9 ¶2, and p.11 ¶2 describe receiving the patient health data, including patient outcomes, and deidentifying it).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to strip patient health data of personally identifiable information as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, Lo already discloses receiving patient health data, and removing personally identifiable information from that data as taught by Sinderbrand would perform that same function in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US Patent Application Publication 2015/0088540) as applied to claim 10, and further in view of Sinderbrand et al (WO 2014/088593).

With respect to claim 12, Lo discloses the system of claim 10. Lo further discloses: 
a healthcare provider terminal in electronic communication with the predictive analysis server (Claims 1, 15, and 28, [49], and [51] describe communicating with a physician via an electronic device, such as by email), 

but does not expressly disclose:
wherein data is received from the healthcare provider terminal and accumulated with the received health record data.

However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to receive data from a healthcare provider terminal and accumulate the data with received health record data (Figure 1 element 3, p.7 ¶2 – p.8 ¶1, and p.19 ¶2 – p.21 ¶4 describe a healthcare provider entering various elements of patient data related to a patient’s treatment via a terminal).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to receive data from a healthcare provider terminal and accumulate the data with received health record data as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Lo already discloses receiving data from a healthcare provider and accumulating it with the received healthcare data, and including a healthcare provider terminal and receiving data from it as part of accumulating data as taught by Sinderbrand would perform that same function in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 13, Lo discloses the system of claim 10. Lo does not expressly disclose a patient terminal in electronic communication with the predictive analysis server, wherein data is received from the patient corresponding to treatment of the patient.
However, Sinderbrand teaches that it was old and well known in the art of patient treatment analysis before the effective filing date of the claimed invention to incorporate a patient terminal and to receive, from the patient, data corresponding to treatment of the patient  (Figure 1 element 2, Figure 3A, p.7 ¶2 - 8 ¶2, and p.21 ¶5 – p.22 ¶1 describe a patient entering information about their treatment via a terminal).
Therefore it would have been obvious to one of ordinary skill in the art of patient treatment analysis before the effective filing date of the claimed invention to modify the system of Lo to incorporate a patient terminal and to receive, from the patient, data corresponding to treatment of the patient  as taught by Sinderbrand since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Lo already discloses receiving data corresponding to treatment of a patient, and incorporating a patient terminal and receiving the data from the patient as taught by Sinderbrand would perform those same functions in Lo, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dunlap et al (US 10,622,101) describes a system which aggregates patient data, deidentifies the patient data, and stores it in a common format (see e.g. Figure 3 element 46, Column 3 lines 11-29, and Column 7 lines 24-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626